             Case 1:18-cr-00834-PAE Document 490
                                             492 Filed 06/03/20
                                                       06/05/20 Page 1 of 1




                                      SAPONE & PETRILLO, LLP
 William S. Petrillo, Esq., Partner                                    Chase S. Ruddy, Esq., Senior Associate
 Edward V. Sapone, Esq., Partner                                       Michael Vitaliano, Esq., Associate

       MANHATTAN                                                                 LONG ISLAND
  1 Penn Plaza, Suite 5315                                                1103 Stewart Avenue, Suite 200
 New York, New York 10119                                                  Garden City, New York 11530
  Telephone: (212) 349-9000                                                 Telephone: (516) 678-2800
   Facsimile: (212) 349-9003                                                 Facsimile: (516) 977-1977
 E-mail: ed@saponepetrillo.com                                           E-mail: william@saponepetrillo.com

                                                                                  June 3, 2020
 Honorable Paul A. Engelmayer
 United States District Court Judge
 U.S. District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007

                                      Re:   United States v. Faheem Walter
                                            Docket No.: 18-CR-834

 Dear Judge Engelmayer:

         I served as CJA counsel to defendant Faheem Walter in the above referenced case up until
 his sentencing on August 16, 2019. I write to request that Your Honor issue an order re-assigning
 me to represent Mr. Walter pursuant to the Criminal Justice Act concerning his applications for
 compassionate release in light of the COVID-19 pandemic. I respectfully request that the
 assignment be nunc pro tunc to April 1, 2020.

          I was contacted by Mr. Walter and his family on April 1, 2020 and he asked for my
 assistance in applying for compassionate release. I assisted him in making an application to the
 warden of the MCC on April 2, 2020 and filed on his behalf a motion with the Court on April 14,
 2020. Thereafter, following Mr. Walter’s May 14, 2020 pro se letter to the Court, which was
 treated as a subsequent motion for compassionate release, I prepared and filed a further detailed
 letter on Mr. Walter’s behalf. And, following the Court’s June 2, 2020 order, I have been asked to
 file a further letter seeking relief for Mr. Walter related to his current designation.

         Given the extensive additional work I have performed for Mr. Walter related to his efforts
 to seek compassionate release and other relief in light of the pandemic, I am asking that the Court
 re-appoint me as CJA counsel nunc pro tunc so that I may seek compensation.

           The Court’s consideration is greatly appreciated.

                                                                         Respectfully submitted,
         GRANTED.
                                                                         /s/ Edward V. Sapone
                                                                         Edward V. Sapone, Esq.
      6/5/2020
SO ORDERED.

                          
              __________________________________
                    PAUL A. ENGELMAYER
                    United States District Judge
